Citation Nr: 0313210	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  98-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
internal derangement of the left knee with instability and 
degenerative changes of the left knee with painful motion.  


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from January 1979 to 
May 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the San Diego, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).

In an April 2002 decision the Board granted a 30 percent 
disability rating for internal derangement of the left knee 
with instability.  The Board denied entitlement to a rating 
in excess of 10 percent for degenerative changes of the left 
knee with painful motion.  The Board remanded the issue of 
entitlement to an extraschedular rating for the veteran's 
service-connected left knee disability to the RO for initial 
consideration.  

In a June 2002 rating decision the RO assigned a 30 percent 
disability rating for internal derangement of the left knee 
with instability, effective February 16, 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Internal derangement of the left knee with instability 
and degenerative changes of the left knee with painful motion 
have not rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for referral of the veteran's case to the Under 
Secretary for Benefits or Director of the VA Compensation and 
Pension Service for consideration of an extraschedular 
evaluation for internal derangement of the left knee with 
instability and degenerative changes of the left knee with 
painful motion, with a combined schedular disability rating 
of 40 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5210-5260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records show that the veteran injured his left knee 
in 1979, with the diagnosis of a torn anterior cruciate 
ligament, unstable left knee.  In June 1981 the RO granted 
service connection for internal derangement of the left knee 
with instability and assigned a 10 percent evaluation based 
on such instability.

In March 1996 the RO received the veteran's claim for 
entitlement to an increased evaluation for his left knee 
disability.  He only reported treatment at the La Jolla VA 
Medical Center (VAMC).

Records from the La Jolla VAMC were obtained and show that he 
was seen there in February 1996 with complaints of 
progressively worsening pain in the left knee, particularly 
in the evening after a long day spent on his knee.  He denied 
any weight-bearing pain.  He also reported that he often 
experienced instability in the knee with occasional locking 
with popping.  He denied any recent effusion.  

Examination of the left knee revealed no effusion, a negative 
McMurray's sign, a positive anterior drawer sign (1+), and a 
negative posterior drawer sign.  His quadriceps was noted as 
being very large, and it was indicated that he was well 
compensated by these large muscles.

X-rays of the left knee revealed slight medial compartment 
osteoarthritis.  A magnetic resonance imaging (MRI) scan of 
the left knee revealed small effusion.  The anterior cruciate 
ligament (ACL), posterior cruciate ligament (PCL), and 
lateral ligaments were all found to be intact.  A possible 
medial meniscus ligament tear could not be excluded.  

The assessment was an ACL deficient left knee and early 
degenerative changes in the left knee.  A left ACL brace was 
prescribed.  
On VA examination in May 1996 the veteran reported that his 
employment involved climbing and carrying heavy objects.  
During such work he reported progressive increase of pain.  
He also reported the occasional sensation of his left knee 
giving way.  

Examination revealed normal posture and gait, and the veteran 
was able to walk on his heels and tiptoes.  Circumference of 
the thighs was found to be equal, 17 inches on each side.  
There was no swelling, no effusion, and no deformity.  There 
was 2+ crepitus on the left with patella compression and knee 
flexion.  There was a 2+ anterior drawer sign and Lachman's 
sign.  The PCL and collateral ligaments were intact.  
McMurray signs were negative.  Range of motion of the knee 
was from 0 to 140 degrees.

The diagnoses were instability of the left knee secondary to 
ACL laxity, chondromalacia patellae, degenerative changes of 
the left knee, and a possible medial meniscectomy tear on the 
left.  

In June 1996 the RO continued the 10 percent evaluation for 
the left knee disability.  The veteran appealed.  

On VA examination in July 1997 the veteran's medical history 
was noted.  It was noted that he had been wearing a left knee 
brace when he did construction work.  He reported that he was 
working quite irregularly, three days a week on average, 
during which time he had to wear his brace.  He stated that 
some days when he is working very hard he has to take two 
Motrin tablets for his symptoms.  He reported occasional 
locking of the knee, but denied any giving way of the knee 
joint.  

On examination the veteran had a limp and favored his left 
lower extremity.  There was no swelling of the knee joint.  A 
patellar grind test was positive on the left.  The left knee 
ACL was unstable, but the collateral ligaments were intact.  
Range of motion of the left knee was from 0 to 145 degrees 
with pain experienced at full flexion and full extension of 
the knee.  Measurements of the thighs and calves were found 
to be equal.  


The diagnosis was internal derangement of the left knee joint 
with anterior cruciate instability and limitation of motion, 
and some weakness and fatigability of the left knee joint.  
It was indicated that these symptoms would increase with 
flare-ups.  He was also diagnosed with mild arthritis of the 
left knee.

In November 1997 the RO assigned a separate 10 percent 
evaluation for arthritis of the left knee, based on painful 
range of motion.  

In his February 1998 substantive appeal the veteran contended 
that his left knee instability warranted an evaluation of 
more than 10 percent.  Submitted with this appeal was a 
private examination report from JWL, MD, dated in January 
1998.

During his examination with Dr. JWL the veteran reported 
catching, locking, swelling, popping, giving-away, and 
especially pain in the left knee.  He reported working as a 
general contractor and stated that he was unable to climb 
stairs or ladders while carrying heavy objects due to left 
knee pain.  He also reported that his left knee pain 
interfered with other essential tasks of his job as a 
contractor.  

On examination, the left knee appeared normal to general 
inspection except that there was a visibly evident posterior 
displacement of the tibia on the left femur when comparing it 
to the right knee.  Range of motion was from 0 to 140 degrees 
with symptoms noted at full extension and full flexion.  The 
lateral collateral ligament was normal, but the MCL had 1+ 
instability.  The ACL was lax as demonstrated by a positive 
Drawer and Lachman's test.  There was posterior medial joint 
line tenderness, but no effusion.  There was mild crepitus 
with patellofemoral joint motion.  A McMurray's test was 
symptomatically positive.

Measurements of the calves and knees were equal on both 
sides.  The left thigh was measured as being 0.75 inches 
smaller than the right.  

X-rays of the left knee were interpreted as showing marginal 
osteophytes at the medial tibial plateau and a medial femoral 
condyle with slight narrowing of the medial joint clear 
space.  The previous MRI (taken at the La Jolla VAMC) was 
interpreted as revealing signal changes at the area of the 
posterior horn of the medial meniscus consistent with an old 
injury and degeneration.

The diagnosis was arthrosis of the left knee, manifested by 
narrowing of the medial joint clear space, marginal 
osteophytes at the medial femoral condyle and medial tibial 
plateau, and instability of the left knee, manifested by both 
laxity of the MCL and the ACL.

It was concluded that the veteran was permanently partially 
disabled due to his left knee, limiting his ability to climb 
or walk carrying heavy loads, or to stand for any length of 
time due to left knee pain.  

Dr. JWL further concluded that the veteran was unable to 
maintain a competitive effort in the general labor market and 
specifically in the trade in which he was currently employed.  

Dr. JWL noted that although there was full range of motion of 
the knee, the essential defect and consequent disability in 
the left knee was the instability of the ACL and MCL, and the 
medial compartment degenerative changes within the joint.  
These findings were found to contribute to pain which was 
distracting and progressively incapacitating the performance 
of his work.  

It was finally concluded that the left knee physical findings 
indicated a moderately severe disability in the left knee, 
with a high probability that the left knee would 
progressively degenerate and preclude the veteran from 
gainful employment.

In November 2001 the RO assigned a 20 percent evaluation for 
moderate instability of the left knee.  In December 2001 the 
RO notified him of this decision.  The RO issued a 
supplemental statement of the case in December 2001.  


In an April 2002 decision the Board granted a 30 percent 
disability rating for internal derangement of the left knee 
with instability.  

The Board noted that while the VA examination in May 1996 
noted that the veteran walked with a normal gait, VA 
examination in July 1997 noted that he walked with a limp.  
The Board determined that all examinations of the left knee 
revealed instability.  This included the findings of Dr. JWL 
who noted laxity in both the ACL and MCL, and opined that the 
knee brace prescribed to the veteran was providing little 
stabilization to the left knee.  Dr. JWL indicated that the 
degree of instability in the left knee required a "much more 
substantial ACL/PCL combined instability-type brace."  

Based on the medical findings the Board found that the 
evidence created a sufficient balance of positive evidence in 
favor of a 30 percent evaluation as to allow for application 
of the benefit of the doubt in the veteran's favor.  The 
Board concluded that the veteran's left knee instability 
warranted a 30 percent evaluation.  The Board also concluded 
that the 30 percent was the maximum rating under this code; 
therefore, no greater benefit could flow to the veteran under 
that section.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5257.

The Board denied entitlement to a rating in excess of 10 
percent for degenerative changes of the left knee with 
painful motion.  

The Board determined that all examinations of the left knee 
had documented full range of motion of the left knee.  The 
Board found that this constituted persuasive evidence that a 
higher schedular rating for limitation of motion was not 
warranted.  

In fact, the Board noted that the reported range of motion 
findings of the left knee did not even meet the requirements 
for a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.




In addition, the Board determined that a higher rating 
pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, based on 
additional functional loss due to pain and/or other pathology 
was not warranted.  The Board found that, since the motion 
ranges of the left knee did not meet the requirements of a 
compensable or even a noncompensable evaluation under 
Diagnostic Codes 5260 or 5261, the 10 percent evaluation 
sufficiently addressed the degree of functional loss due to 
pain and other pathology shown on examination.  

The Board cited the findings that showed pain on motion was 
only documented at the point of full extension and full 
flexion.  There was no swelling or effusion documented.  Leg 
measurements were generally found to be bilateral and equal, 
although the January 1998 examiner noted that the left thigh 
was 0.75 inches smaller than the right.  

The Board held that the findings of some crepitus, weakness 
and fatigue of the left knee did not satisfy the criteria for 
a higher evaluation (20 percent) based on limitation of 
motion, particularly where, in spite of such findings, the 
veteran still displayed full range of motion of the left knee 
during examinations.  

Thus, the Board concluded that the probative evidence 
demonstrated that the left knee pain did not result in 
additional loss of motion beyond the requirements of a 10 
percent evaluation even taking into account additional 
functional loss due to pain or other pathology. 38 C.F.R. §§ 
4.40, 4.45, 4.59.

The Board noted that a higher was also not warranted under 
other possible Diagnostic Codes.  X-rays had not demonstrated 
the involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations; the disability has only been documented as 
involving the left knee joint.  There was no evidence of the 
veteran having ankylosis of the left knee, dislocated 
cartilage, nonunion or malunion of the tibia and fibula, or 
genu recurvatum as part and parcel of his service-connected 
disability.  

While the January 1998 examiner found evidence of posterior 
displacement of the tibia on the left femur, x-ray and other 
laboratory studies had never been interpreted as revealing 
nonunion or malunion of the tibia, nor any of the other 
above-listed impairments, and service connection had not 
otherwise been granted in this regard.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5256, 5258, 5259, 5262, and 5263.  

The Board remanded the issue of entitlement to an 
extraschedular rating for the veteran's service-connected 
left knee disability to the RO for initial consideration.  
The Board found that he raised this issue during the July 
1997 VA examination because he indicated that he was only 
able to work an average three days a week in construction 
work as a result of his left knee disability.  It was noted 
that he was working quite irregularly.  During the January 
1998 evaluation, the veteran reported that his knee pain 
interfered with essential tasks of his job as a general 
contractor, and Dr. JWL concluded that he was unable to 
maintain a competitive effort in the general labor market and 
specifically his type of employment.  

The Board requested the RO to contact the veteran and request 
an employment history as well as any evidence which would 
reflect on marked interference with his ability to work due 
to his left knee disability.

The evidence shows that in February 2002 the RO received the 
December 2001 notification letter from the United States 
Postal Service.  The envelope was marked "Return to Sender" 
and indicated that the attempted address for the veteran was 
not known.  

In June 2002 the RO conducted a Master Record Inquiry and 
obtained the veteran's new address.  The RO then re-sent the 
December 2001 notification letter to that address.  

The evidence shows that in June 2002 the RO obtained VA 
outpatient treatment records from the San Diego VAMC, which 
are dated from July 1998 to January 2002.  

In February 2002 the veteran complained of chronic left knee 
pain.  He reported being employed as a construction worker 
and his exercise included working out regularly on the job.  
Based on a physical examination the assessment was that the 
veteran overall was in general excellent health.  Magnetic 
resonance imaging (MRI) scan in May 2000 indicated a complex 
tear of the anterior horn of the lateral meniscus with 
questionable small meniscus cysts, no medial meniscus tear 
visualized and a normal ACL.  In September 2000 the veteran 
reported a long history of diffuse knee pain, which is 
relieved with Motrin.  He associated the knee pain with 
climbing stairs.  Physical examination was negative except 
for mild patellofemoral crepitus.  The examiner stated that 
the examination findings were not consistent with the May 
2000 MRI findings.  

In June 2002 the RO implemented the Board's April 2002 
decision, which granted a 30 percent disability rating for 
internal derangement of the left knee with instability.  The 
RO notified him by letter of that decision at his current 
listed address.  This letter was not returned by the United 
States Postal Service as undeliverable.  

In July 2002 the RO sent notice to the same address 
requesting the veteran provide an employment history as set 
forth in the Board's April 2002 remand decision.  This letter 
was not returned by the United States Postal Service as 
undeliverable.  

In November 2002 the RO sent a copy of the April 2002 Board 
decision to the new address.  This was not returned by the 
United States Postal Service as undeliverable.  

A December 2002 deferred rating decision shows the RO 
telephoned number listed in VA's CAPRI system.  The veteran's 
roommate confirmed that the VA had the veteran's correct 
mailing address.  

In January 2003 the RO denied referring the case to the 
Director of Compensation and Pension Service for an 
extraschedular evaluation.  The RO sent a supplemental 
statement of the case to the veteran later that month 
notifying him of the decision.  This was not returned by the 
United States Postal Service as undeliverable.  


Criteria

The Schedule For Rating Disabilities (Rating Schedule) 
provides that this rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2002).  

The regulations governing adjudication of compensation cases 
also provides that the provisions contained in the rating 
schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (2002).  

However, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2002).

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of United States Court of Appeals for 
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

In the October 2002 remand decision, the Board notified the 
veteran of the enactment of the VCAA.  In connection with the 
remand directives, the RO advised the veteran to identify any 
evidence not already of record, and to complete authorization 
forms (VA Forms 21-4142) as needed for the release of any 
such evidence pertaining to the issue currently on appeal.  
The RO advised the veteran that it would obtain such records 
if their release were authorized.  The RO also advised him of 
the types of evidence required to substantiate his claim.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the RO 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the veteran responded later in 
October 2002 that all evidence in support of his claim had 
already been submitted and there was no additional evidence.  

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the April 2002 Board remand decision and the supplemental 
statements of the case (SSOC), the veteran has been given 
notice of the requirements for an extraschedular evaluation.  
In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  

The evidence includes all available post-service VA and 
private medical treatment records dated pertaining to this 
claim.  The includes VA treatment records, VA examination 
reports and the private examination report.  

In the April 2002 remand decision the Board requested the RO 
to contact the veteran and request an employment history as 
well as any evidence which would reflect on marked 
interference with his ability to work due to his left knee 
disability.

The evidence shows that the RO made repeated efforts to 
obtain this information.  Although the RO received 
correspondence from the United States Postal Service, which 
revealed that the request had been sent to an incorrect or no 
longer valid home address, the evidence shows the RO 
subsequently obtained the veteran's correct address and 
requested the information.  

In June 2002 the RO conducted a Master Record Inquiry and 
obtained the veteran's new address.  The RO then re-sent the 
December 2001 notification letter to that address.  

In July 2002 the RO sent notice to the same address 
requesting the veteran provide an employment history as set 
forth in the Board's April 2002 remand decision.  This letter 
was not returned by the United States Postal Service as 
undeliverable.  

In November 2002 the RO sent a copy of the April 2002 Board 
decision to the new address.  This was not returned by the 
United States Postal Service as undeliverable.  

A December 2002 deferred rating decision shows the RO 
telephoned number listed in VA's CAPRI system.  The veteran's 
roommate confirmed that the VA had the veteran's correct 
mailing address.  

In January 2003 the RO denied referring the case to the 
Director of Compensation and Pension Service for an 
extraschedular evaluation.  The RO sent a supplemental 
statement of the case to the veteran later that month 
notifying him of the decision.  This was not returned by the 
United States Postal Service as undeliverable.  

Despite the RO's repeated efforts to obtain the employment 
information necessary to decide the claim, the veteran did 
not respond.  

Although VA has the duty to assist the veteran in the 
development of facts pertinent to his claim, "the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."    Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Repeated attempts to obtain this 
information have failed, and there does not appear to be a 
reasonable probability that the veteran would cooperate in 
submitting the requested evidence.  The CAVC has held that 
"[I]n the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).  

Thus, the Board finds that there is no further duty to assist 
the veteran in obtaining the requested employment 
information.  Therefore, remand or deferral for another 
request for employment information the scheduling of a VA 
examination is not required.  38 U.S.C.A. § 5103A (West 
2002).  

Finally, the evidence shows that the RO considered the 
veteran's claim under the provisions of the VCAA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  


Extraschedular Evaluation: Left Knee Disability

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2002).

The evidence in support of his claim consists of statements 
made by the veteran to the examiners during the July 1997 VA 
examination and the January 1998 private medical evaluation.  
During the July 1997 VA examination the veteran indicated 
that he was only able to work three days a week in 
construction work as a result of his left knee disability.  
It was noted that he was working quite irregularly.  During 
the January 1998 evaluation, the veteran reported that his 
knee pain interfered with essential tasks of his job as a 
general contractor, and Dr. JWL concluded that he was unable 
to maintain a competitive effort in the general labor market 
and specifically his type of employment.  

Nonetheless, the Board is of the opinion that the veteran has 
not submitted probative evidence indicating that his left 
knee disability affects his employability in ways not 
contemplated by the Rating Schedule, whose percentage ratings 
represent the average impairment in earning capacity.  38 
C.F.R. § 4.1.

Clearly, the evidence does not show frequent hospitalizations 
or inpatient care for his left knee disability.  More 
importantly, despite requests to provide evidence supporting 
his statements that he has marked interference with 
employment, the veteran has not responded.  Moreover, his 
statements of interference with employment are not consistent 
with the statements made during subsequent outpatient 
treatment.  In February 2002 the veteran reported being 
employed as a construction worker and his exercise included 
working out regularly on the job.  The veteran did not 
complain of any significant impairment in his employment 
activities due to left knee pain.  In September 2000 the 
veteran reported a long history of diffuse knee pain; 
however, he stated that his knee pain was relieved with 
Motrin.  Again, he did not complain of any significant 
impairment in his employment activities due to left knee pain 
for which he is not already adequately compensated by the 
combined 40 percent scheduler disability evaluation.  

The RO determined that referral for an extraschedular 
evaluation for the veteran's left knee disability was not 
warranted as the impact of such disability on his employment 
was already accurately reflected by the schedular rating.  

For these reasons, the Board finds that the veteran has not 
presented a disability picture so unusual or exceptional as 
to render impractical the application of the regular 
schedular standards.  Nor does the probative evidence 
indicate that the left knee disability has markedly 
interfered with employment or resulted in frequent 
hospitalizations or inpatient care.  

Therefore, the Board concludes that the criteria for referral 
of the veteran's case to the Under Secretary for Benefits or 
the Director of the VA Compensation and Pension Service for 
consideration of an extraschedular evaluation for internal 
derangement of the left knee with instability and 
degenerative changes of the left knee with painful motion, 
with a combined schedular disability rating of 40 percent, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5210-5260 (2002).  


ORDER

Entitlement to an extraschedular evaluation for service-
connected internal derangement of the left knee with 
instability and degenerative changes of the left knee with 
painful motion is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

